DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/21 has been entered.
Claims 4-9, 18, 20-26, 28-35, 47, 49 have been cancelled.  Claims 55-56 have been added.  Claims 1-3, 10-17, 19, 27, 36-46, 48, 50-56 are pending.  Claims 14-17, 19, 27, 36-42, 44-45, 48, 50, 53 have been withdrawn.  Claims 10 and 52 have been amended.  Claims 1-3, 10-13, 43, 46, 51-52, 54-56 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 43, 46, 51-52, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengadam et al. (WO 02/49636 A1, of record) or Tsuji et al. (EP 1 752 146 A1, of record), both individually in view of Cowley et al. (US Patent Application 2007/0128298 A1, of record) and Arbab (US Patent Application 2005/0221406 A1, of record).
The instant claims are directed to a method of treating Type 2 diabetes in a subject in need thereof by administering a NMDA receptor agonist within about 2 hours of wakening.  
Thiruvengadam et al. teach a composition comprising a combination of L-Lysine, L-Leucine, L-Glutamic Acid, L-Glycine, and L-Cysteine or pharmaceutically salts thereof for a method of treating diabetes (claims), preferably non-insulin dependent diabetes 
Tsuji et al. teach a method of treating Type II diabetes (abstract) by administering any one or combination of the amino acids selected from the group consisting of aspartic acid, cystine, and glutamic acid (paragraphs 0006-0009).  A preferred salt form is L-cystine hydrochloride (paragraph 0005).  The amino acids may be in L or D form and in the amount of 0.1 to 20 grams per day (paragraphs 0016-0017).  Various excipients are taught (paragraph 0018).
Examiner notes that glutamic acid is a well-known AMPA receptor agonist.  Examiner also notes that the limitations drawn to increasing neuronal activity in the SuMN, increasing dopamine release from a dopaminergic neuron in the SuMN, releasing dopamine into the SCN, contacting a neuron in the SuMN, increasing baseline activity of NMDA receptor, increasing the ratio of NMDA receptor activity to gabanergic receptor activity in the SuMN, normalizing a daily rhythm of dopamine release in the SuMN, stimulating dopamine release from dopaminergic neurons in the SuMN, adjusting or modifying an aberrant daily rhythm of dopamine release in the SuMN, and increasing CNS dopamine activity are either considered inherent properties or mechanism of action of the same active agent being administered to the same patient population as claimed.
“Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
However, Thiruvengadam or Tsuji et al. fail to disclose administering a GABA antagonist as well as administration within about 2 hours of wakening.  
Cowley et al. teach the usefulness of including a GABA receptor antagonist (paragraph 0072) in a composition for methods of treating type 2 diabetes (paragraph 0079).
Arbab teaches that the Dawn Phenomenon is the result of unconverted (slow converted) free blood starch (polysaccharides) in addition to tissue deposit of raw starch.  The conversion of starch by amylase and other enzymes into sugar in diabetic patients and normal subjects takes place during the night.  In diabetic patients this gives a significant rise in blood glucose levels during the early morning hours.  Patients usually check the blood glucose levels early morning before treatment and breakfast, usually first thing in the morning (paragraphs 0086-0087).

A person of ordinary skill in the art would have been motivated to combine a GABA antagonist with L-Cysteine hydrochloride, D-aspartic acid, and glutamic acid because each are individually taught to be useful for treating type 2 diabetes.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating type 2 diabetes by administering the combination of a GABA antagonist, L-Cysteine hydrochloride, D-aspartic acid, and glutamic acid for the therapeutically additive effect of combining multiple active agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
A person of ordinary skill in the art would have been motivated to administer the active agents taught by Thiruvengadam, Tsuji, and Cowley within about 2 hours of wakening because Arbab teaches the blood glucose levels of diabetic patients are significantly high during the early morning hours.  Since the early mornings hours are .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengadam et al. (WO 02/49636 A1, of record) or Tsuji et al. (EP 1 752 146 A1, of record), both individually in view of Cowley et al. (US Patent Application 2007/0128298 A1, of record) and Arbab (US Patent Application 2005/0221406 A1, of record), as applied to claims 1-3, 10, 43, 46, 51-52, 54-56 and further in view of Biegon et al. (US Patent Application 2006/0167099 A1).
The instant claims are directed to a method of treating Type 2 diabetes in a subject in need thereof by administering a NMDA receptor agonist within about 2 hours of wakening, wherein the NMDA receptor agonist is cis-ACPD. 
Thiruvengadam, Tsuji, Cowley, and Arbab teach as discussed above, however, fail to specifically teach the NMDA receptor agonist, cis-ACPD. 
Biegon et al. teach that cis-ACPD is a well-known NMDA receptor agonist (paragraph 0021 and claim 30).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have substituted cis-ACPD for the NMDA receptor agonist, as taught by Thiruvengadam or Tsuji et al., in the method of treating Type 2 diabetes within about 2 hours of wakening.



Response to Arguments
Applicant argues that one of ordinary skill in the art would not try to control the Dawn Phenomenon by administering diabetic medication (within two hours of awakening) after the Dawn Phenomenon had increased the patient’s blood sugar to unacceptable levels.  The Dawn Phenomenon is best treated by giving the patient anti-diabetes agents prior to occurrence of the phenomenon, e.g. in late evening (bedtime).  Those skilled in the art of treating metabolic disorders (such as diabetes) would strive to avoid the blood glucose spike that accompanies the Dawn Phenomenon by administering medication before the blood glucose spike occurs.  
This is not persuasive because Applicant assumes that the only way to deal with the Dawn Phenomenon is to administer the anti-diabetic medication at bedtime or before any rise in blood glucose levels.  This is simply not the case here.  There is no evidence that anti-diabetic medication CANNOT be administered in the morning in response to the Dawn Phenomenon.  Although it may be better to administer the anti-diabetic medication at bedtime to best effectively treat the Dawn Phenomenon, one of ordinary skill in the art would have no reason to expect that administering the same agents in the morning would not have any effect, especially since the same agents are 
	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
Although administering medication before the Dawn Phenomenon might be more effective or widely prescribed, administering medication after the Dawn Phenomenon is obvious to one of ordinary skill in the art.  In a similar analogy, if a person thinks that they will have a headache in the morning, that person could proactively take a Tylenol before going to bed.  Alternatively, some people choose to take a Tylenol in the morning.  Both groups of people would have the same reasonable expectation of success that the symptoms of the headache would be treated.  Both ways of treating the headache are commonplace.  No one would have any reason to not expect some level of efficacy from the headaches when the anti-diabetic medication are administered in the morning.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627